Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 1 of 73 PageID 1516




                                                                                  1
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 2 of 73 PageID 1517




                                                                                  2
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 3 of 73 PageID 1518




                                                                                  3
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 4 of 73 PageID 1519




                                                                                  4
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 5 of 73 PageID 1520




                                                                                  5
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 6 of 73 PageID 1521




                                                                                  6
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 7 of 73 PageID 1522




                                                                                  7
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 8 of 73 PageID 1523




                                                                                  8
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 9 of 73 PageID 1524




                                                                                  9
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 10 of 73 PageID 1525




                                                                                   10
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 11 of 73 PageID 1526




                                                                                   11
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 12 of 73 PageID 1527




                                                                                   12
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 13 of 73 PageID 1528




                                                                                   13
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 14 of 73 PageID 1529




                                                                                   14
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 15 of 73 PageID 1530




                                                                                   15
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 16 of 73 PageID 1531




                                                                                   16
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 17 of 73 PageID 1532




                                                                                   17
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 18 of 73 PageID 1533




                                                                                   18
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 19 of 73 PageID 1534




                                                                                   19
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 20 of 73 PageID 1535




                                                                                   20
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 21 of 73 PageID 1536




                                                                                   21
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 22 of 73 PageID 1537




                                                                                   22
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 23 of 73 PageID 1538




                                                                                   23
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 24 of 73 PageID 1539




                                                                                   24
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 25 of 73 PageID 1540




                                                                                   25
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 26 of 73 PageID 1541




                                                                                   26
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 27 of 73 PageID 1542




                                                                                   27
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 28 of 73 PageID 1543




                                                                                   28
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 29 of 73 PageID 1544




                                                                                   29
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 30 of 73 PageID 1545




                                                                                   30
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 31 of 73 PageID 1546




                                                                                   31
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 32 of 73 PageID 1547




                                                                                   32
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 33 of 73 PageID 1548




                                                                                   33
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 34 of 73 PageID 1549




                                                                                   34
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 35 of 73 PageID 1550




                                                                                   35
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 36 of 73 PageID 1551




                                                                                   36
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 37 of 73 PageID 1552




                                                                                   37
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 38 of 73 PageID 1553




                                                                                   38
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 39 of 73 PageID 1554




                                                                                   39
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 40 of 73 PageID 1555




                                                                                   40
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 41 of 73 PageID 1556




                                                                                   41
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 42 of 73 PageID 1557




                                                                                   42
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 43 of 73 PageID 1558




                                                                                   43
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 44 of 73 PageID 1559




                                                                                   44
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 45 of 73 PageID 1560




                                                                                   45
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 46 of 73 PageID 1561




                                                                                   46
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 47 of 73 PageID 1562




                                                                                   47
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 48 of 73 PageID 1563




                                                                                   48
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 49 of 73 PageID 1564




                                                                                   49
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 50 of 73 PageID 1565




                                                                                   50
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 51 of 73 PageID 1566




                                                                                   51
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 52 of 73 PageID 1567




                                                                                   52
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 53 of 73 PageID 1568




                                                                           53
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 54 of 73 PageID 1569




                                                                           54
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 55 of 73 PageID 1570




                                                                           55
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 56 of 73 PageID 1571




                                                                           56
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 57 of 73 PageID 1572




                                                                           57
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 58 of 73 PageID 1573




                                                                           58
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 59 of 73 PageID 1574




                                                                           59
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 60 of 73 PageID 1575




                                                                           60
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 61 of 73 PageID 1576




                                                                           61
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 62 of 73 PageID 1577




                                                                           62
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 63 of 73 PageID 1578




                                                                           63
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 64 of 73 PageID 1579




                                                                           64
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 65 of 73 PageID 1580




                                                                           65
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 66 of 73 PageID 1581




                                                                           66
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 67 of 73 PageID 1582




                                                                           67
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 68 of 73 PageID 1583




                                                                           68
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 69 of 73 PageID 1584




                                                                           69
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 70 of 73 PageID 1585




                                                                           70
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 71 of 73 PageID 1586




                                                                           71
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 72 of 73 PageID 1587




                                                                           72
Case 6:18-cv-01606-GAP-GJK Document 102 Filed 11/21/19 Page 73 of 73 PageID 1588




                                                                           73
